D'lDLON, J.
(dissenting). Plaintiff herein entered the employ of defendant, who was engaged in the produce business, on or about March 1, 1919. An agreement wás entered into whereby plaintiff was to receive a certain fixed wage until she learned the business, and it was agreed that she should receive a higher certain fixed wage after she had learned the business. It was further *24agreed that, after plaintiff became skilled and proficient in her work, she was to receive another increase in pay. Pursuant to this agreement, plaintiff began working for defendant, and, after she had learned the business, she was paid $3.50 per day for candling eggs, and $4 per day for picking chickens, which was the wage agreed upon.
Plaintiff alleges that on or about October 1, 1920, having become proficient in her work, she demanded that defendant raise her wages to $5 per day, which was the increase in pay agreed upon, and defendant answered by saying that, if she would continue in his employment at her present wages, he would pay her a bonus of $100 on or 'before the termination of her employment with him. Soon after this latter agreement was made plaintiff, with the alleged consent of defendant, obtained a leave of absence of about lo weeks, after which she returned and went to work, receiving her former wages. In May of 1922 work in defendant’s establishment became slack, and plaintiff worked only part time. A competitor of defendant offered plaintiff work in his establishment on part time, but defendant refused to let plaintiff work for said competitor while she was in his employ, and it is alleged that he again stated to plaintiff, in the presence of two other employees, that they would get their bonuses. Plaintiff continued in the employ of defendant until about April 9, 1923, when she resigned, and demanded her bonus of $100. The defendant refused to pay the bonus, and this action was brought to recover the $100 bonus from the defendant. The case came up for trial, and the jury brought in a verdict in favor of plaintiff. It is from such judgment and-order denying a new trial that this appeal is taken.
Appellant has assigned some 21 assignments of error, but relies chiefly upon the two following propositions:
“First. That there is no evidence whatever in the record sustaining the allegations of the complaint.
“Second. That there is no evidence, either relevant or not relevant to the issues, sufficient to sustain the verdict.”
The testimony of the plaintiff and defendant in regard, to the material issues of this case isin direct conflict. The testimony was properly submitted to the jury to determine the credibility of the witnesses, and their verdict should not 'be disturbed upon *25appeal. The 21 assignments of error have all -been examined, and I find no error in the' record.
I think the judgment of the lower court and the order denying a new trial should be affirmed.